Citation Nr: 0909288	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  97-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral leg 
disability (to include Buerger's disease). 


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney-at-law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from May 1969 to January 1972.  Service in the Republic of 
Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas which, in part, denied service connection for a 
bilateral leg disability.  

In August 1998, the Veteran and his spouse testified at a 
personal hearing, conducted via videoconferencing equipment, 
which was chaired by the undersigned Veterans Law Judge 
(VLJ).  A transcript of that hearing has been associated with 
the Veteran's VA claims folder.

In a November 1998 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a bilateral 
leg disability.  The Veteran appealed to the United States 
Court of Appeals for Veterans Claims (the Court).  While the 
matter was pending before the Court, in October 1999, the 
Veteran's attorney and a representative of VA's Office of 
General Counsel filed a Joint Motion for Remand.  In an 
October 1999 Order, the Court vacated the Board's November 
1998 decision and remanded the matter for readjudication in 
light of the Joint Motion. 

In an April 2002 decision, the Board again denied the 
Veteran's claim of entitlement to service connection for a 
bilateral leg disability.  In an April 2003 Order, the Court 
vacated the Board's decision and remanded the case pursuant 
to a Joint Motion submitted by counsel for the Veteran and 
the Secretary of VA.  

In an April 2006 decision, the Board denied the Veteran's 
claim of entitlement to service connection for a bilateral 
leg disability for a third time.  The Veteran appealed the 
Board's decision to the Court.  In a Memorandum Decision 
dated July 29, 2008, the Court vacated the Board's decision 
and remanded the case.  The Court's decision will be 
discussed at greater length below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part. 

Issue not on appeal 

In the above-mentioned April 2006 decision, the Board denied 
the Veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The Board's decision 
on that issue was affirmed by the Court in the July 2008 
Memorandum Decision.  The issue has therefore been resolved 
and is no longer in appellate status. 


REMAND

The Veteran filed his claim of entitlement to service 
connection for a bilateral leg disability in July 1995.  In 
September 2004, the Veteran's attorney, for the first time, 
argued that the Veteran's leg disability was the result of 
his in-service tobacco use and ensuing nicotine dependence.  
The Board's April 2006 decision bifurcated the Veteran's 
claim based on his two theories of entitlement to service 
connection: direct service connection, to include based on 
in-service tobacco use; and secondary service connection 
based on nicotine dependence.  See the April 2006 Board 
decision, pages 19-22.  

In the April 2006 decision, the Board found that since the 
Veteran's theory of in-service tobacco use merely raised a 
different theory of causation for direct service connection, 
it was part of his original 1995 claim and therefore not 
barred by 38 U.S.C. § 1103.  [Applicable to all claims filed 
after June 9, 1998, section 1103 prohibits service connection 
for disability or death on the basis that it resulted from a 
disease or injury attributable to the use of tobacco products 
during a veteran's active service.]  However, the Board found 
that the Veteran's theory of entitlement based on nicotine 
dependence, first raised in 2004, was a separate claim 
predicated on a different diagnosis and therefore prohibited 
as a matter of law by § 1103.

In its July 2008 Memorandum Decision, the Court held that 
"the Board erred in its finding that the [Veteran's] 
nicotine dependence theory constituted a new claim that was 
not received until 2004."  Referencing its decision in 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) [decided after 
the Board's April 2006 decision], the Court noted that direct 
and secondary service connection claims are merely 
alternative causation theories directed to the same 
disability.  The Court concluded that "there has been only 
one claim asserted with respect to this matter, in July 
1995."  
The Court therefore held that the Veteran's claim of 
entitlement to service connection to a bilateral leg 
disability as secondary to nicotine dependence is not barred 
by 38 U.S.C. § 1103.  

Turning to the medical evidence, the July 2008 Memorandum 
Decision noted that a May 2005 VA examiner did not opine on 
whether the Veteran developed Buerger's disease during the 
"period of a statutory presumption."  See the July 2008 
Memorandum Decision, page 7; see also 38 C.F.R. §§ 3.307, 
3.309 [establishing a one year presumptive period for 
Buerger's disease].  The Court also noted that "that there 
has been no competent medical diagnosis of nicotine 
dependence" and instructed that a medical opinion be secured 
as to whether the Veteran met the "criteria for a diagnosis 
of nicotine dependence during service."

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1. VBA should arrange for a physician to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is as likely 
as not that the Veteran developed 
Buerger's disease within one year after 
his separation from service in January 
1972.  The reviewing physician should also 
provide an opinion as to whether the 
Veteran met the criteria for a diagnosis 
of nicotine dependence during service.  If 
such a diagnosis is established, the 
examiner should comment on whether the 
Veteran's Buerger's disease is a result of 
his nicotine dependence.  If the reviewing 
physician finds that physical examination 
of the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.  
A report should be prepared and associated 
with the Veteran's VA claims folder.

2.  After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, the Veteran and his 
attorney should be provided with a 
Supplemental Statement of the case and 
accorded appropriate opportunity to 
respond. The claims folder should then be 
forwarded to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

